The opinion of the court was delivered, by
Lowrie, J.
Though railroad companies may make experimental surveys at pleasure before finally locating their road, yet certainly it has never been granted to them to have experimental suits at law as a means of chaffering with the landowners for the cheapest route. The law allows this proceeding after the road is located, and after a proper effort to agree upon compensation has failed; and the damages found and confirmed under it, settles the right of the landowner to such damages as completely as any other form of judgment, and he has the same right to execution. He is not to wait until the company say they are ready to go on, else all improvements by the owners of land along such a route must be indefinitely suspended upon a contingent appropriation. If judgments are to be the end of strife, they must bind both parties. The company has made its choice, and must stand to it. If they have any equitable ground for relief, they must present it in some other form than a mere motion to set aside a regular execution.
The order setting aside the execution is reversed, and the plaintiff in error has leave to proceed on his judgment.